DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 8 Sep. 2021 is acknowledged.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“at least one transport device for transporting” of claim 1 with the generic placeholder of “device” and the function of transporting; the corresponding structure in the specification is a cart from page 8, second paragraph. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



“at least one retrievable diffusor assembly”, where the “diffusor” provides sufficient structure.
“at least one retrievable mounting frame assembly”, where the “frame” provides sufficient structure.
“as least one guide rail assembly”, where the “rail” provides sufficient structure.
“at least one crane assembly, where the “crane” provides sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:
Claim 1 recites “at least one bridge” then further recites “the bridge”. Because one bridge (“the bridge”) is selected from the option of any number of bridges (“at least one bridge”), the recitation of “at least one bridge” is unclear. Applicant should either amend “at least one bridge” to recite “a bridge” or amend the recitations of “the bridge” to recite “the at least one bridge”.
Claim 1 recites “at least one retrievable mounting frame assembly” then further recites “the retrievable mounting frame assembly”. Because one assembly (“the retrievable mounting frame assembly”) is selected from the option of any number of assemblies (“at least one retrievable mounting frame assembly”), the recitation of “at least one the retrievable mounting frame assembly” is unclear. Applicant should either amend “at least one retrievable mounting frame assembly” to recite “a retrievable mounting frame assembly” or amend the recitations of “the retrievable mounting frame assembly” to recite “the at least one retrievable mounting frame assembly”.
Claims 3-4 recites “at least one transport device” then further recites “the transport device”. Because one transport device (“the transport device”) is selected from the option of any number of transport device (“at least one transport device”), the recitation of “at least one transport device” is unclear. Applicant should either amend “at least one transport device” to recite “a transport device” or amend the recitations of “the transport device” to recite “the at least one transport device”.
.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moveable transport device". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 depend upon claim 1.
Claim 5 recites the limitation "the at least one vertical guide rail assembly”. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the transfer trolley”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the parallel guide tracks”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a second position on the floor of the tank” while claim 1 recites “a second position below the surface of the water”. The limitation is unclear if the two second positions are the same second position. For examination purposes, the two positions will be interpreted to be the same second position where claim 1 limits the second position to below the surface of the water and claim 9 further limits the second position to on the floor of the tank.
Claim 12 recites the limitation "the bridge assembly". There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art is US 3,622,132. The prior art teaches a bridge 12 positioned above a basin 11 with a walkway 121 from one sidewall to another. The prior art teaches a retrievable diffusor 25. The prior art does not teach 
Claims 2-13 depend upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEPHEN HOBSON/Examiner, Art Unit 1776